 1                                                            O
 2                                                         JS6
 3                     Remand to LASC, Case No. 19STCV19564
 4
 5
 6
 7
 8
 9
10               UNITED STATES DISTRICT COURT
11              CENTRAL DISTRICT OF CALIFORNIA
12
13
14 SARA SITU, an individual,    )   CV 19-5846-RSWL-AGRx
                                )
15              Plaintiff,      )
                                )   ORDER re: Plaintiff’s
16                              )   Motion to Amend
       v.                       )   Complaint [11]; and
17                              )   Plaintiff’s Motion to
                                )   Remand [12]; Defendants
18 AMERICAN FIRST NATIONAL      )   Wu and You’s Motion to
   BANK; HENRY WU, an           )   Dismiss [10]
19 individual; JOANNE YOU, an   )
   individual; and DOES 1       )
20 through 25, inclusive,       )
                                )
21                              )
                Defendants.     )
22                              )
23     Currently before the Court Plaintiff Sara Situ’s
24 (“Plaintiff”) Motion to Amend the Complaint [11] and
25 Motion to Remand [12]; and Defendants Henry Wu (“Wu”)
26 and Joanne You’s (“You”) Motion to Dismiss [10].
27 Having reviewed all papers submitted pertaining to
28 these Motions, the Court NOW FINDS AND RULES AS
                                1
 1 FOLLOWS: the Court GRANTS Plaintiff’s Motion to Amend;
 2 GRANTS Plaintiff’s Motion to Remand; and DENIES as MOOT
 3 Defendants Wu and You’s Motion to Dismiss.
 4                         I. BACKGROUND
 5 A.    Factual Background
 6       Plaintiff began working for AFNB on March 1, 2016.
 7 Notice of Removal, Ex. 9, Compl. ¶ 8, ECF No. 1-9.
 8 Plaintiff was assigned to work at the City of Industry
 9 branch under Peter Lam (“Lam”), the Executive Vice
10 President and California Regional Manager.       Id. ¶ 10.
11 In April 2018, Plaintiff was assigned to also work at
12 AFNB’s Alhambra branch location under the supervision
13 of Lan Fong (“Fong”).      Id. ¶ 11.   Plaintiff reported to
14 the Alhambra branch approximately three times a week,
15 and the City of Industry branch twice a week.       Id. ¶
16 12.
17       Beginning in August 2018, Plaintiff began suffering
18 from adjustment disorder, anxiety, and depression.          Id.
19 ¶ 12.   On or about October 23, 2018, Plaintiff’s
20 treating physician placed her on medical leave from
21 October 25, 2018, to November 9, 2018.       Id. ¶ 13.   On
22 or about October 24, 2018, Plaintiff reported to work
23 to inform her supervisor, Fong, of her doctor’s request
24 for medical leave.   Id. ¶ 14.     Fong allegedly expressed
25 his dissatisfaction with Plaintiff’s request, asked for
26 details and grounds for medical leave, and asked to see
27 the doctor’s note.   Id.    On or about November 7, 2018,
28 Plaintiff’s doctor extended her medical leave to
                                  2
 1 December 7, 2018.      Id. ¶ 15.     While on leave, Plaintiff
 2 remained in contact with AFNB’s Human Resources
 3 Department, and provided their representative, You,
 4 with updates and doctor notes.          Id. ¶ 16.
 5        Plaintiff’s doctor again extended her medical leave
 6 to January 11, 2019.        Id. ¶ 17.   When Plaintiff
 7 returned to work the following day, her co-workers
 8 seemed surprised to see her, and after being unable to
 9 reach You, Plaintiff left a message informing of her
10 return.    Id. ¶¶ 18, 19.      Plaintiff did not receive a
11 message from anyone from Human Resources, and later
12 that day, she discovered a new employee had been
13 allegedly hired to replace her while she was on medical
14 leave.     Id. ¶¶ 20, 21.    Plaintiff alleges that her
15 office keys no longer worked, and that another
16 employee, Simon Lin (“Lin”), informed her that he was
17 instructed to change the locks and take her keys from
18 her.     Id. ¶ 22.   Plaintiff again tried to reach Human
19 Resources and You told her she would get back to her.
20        Plaintiff alleges that AFNB did not give her any
21 work to do on January 14 or 15, and that on January 16,
22 2019, Lin told Plaintiff that AFNB’s chairman, Wu, had
23 asked for Plaintiff to call him.          Id. ¶¶ 24, 25.
24 Plaintiff called Wu, who informed her that she was
25 terminated because she was “no longer needed.”             Id. ¶
26 26.    Plaintiff alleges that Wu offered Plaintiff a
27 severance package with only one month pay, and after
28 Plaintiff did not respond, he offered her two months’
                                    3
 1 pay.    Id.     Later that day, Plaintiff was told by You
 2 that Wu asked for Plaintiff to sign a resignation
 3 letter.       Id. ¶ 27.   Plaintiff protested and made clear
 4 that she was not resigning.           Id.   Plaintiff claims that
 5 she received several more calls from You pressuring her
 6 to resign, offering two months’ pay in exchange, and
 7 that this contact continued for several days.            Id. ¶
 8 28.
 9 B.     Procedural Background
10        Plaintiff filed her Complaint in Los Angeles
11 Superior Court on June 4, 2019 [1-9] alleging various
12 violations of the Fair Employment and Housing Act
13 (“FEHA”): (1) disability discrimination; (2) failure to
14 engage in the interactive process; (3) failure to
15 provide reasonable accommodations; (4) harassment; (5)
16 failure to prevent discrimination, harassment, and
17 retaliation; and (6) wrongful termination in violation
18 of public policy.         On July 8, 2019, Defendants removed
19 the Action to this Court [1].           On July 11, 2019,
20 Defendants Wu and You filed the instant Motion to
21 Dismiss [10].       On July 18, 2019, Plaintiff filed the
22 instant Motion to Amend the Complaint [11] to add
23 additional facts related to Lan Fong and to add him as
24 a Defendant.       Also on July 18, 2019, Plaintiff filed
25 the instant Motion to Remand [12].
26                            II. DISCUSSION
27 A.     Legal Standard
28        1.   Leave to Amend
                                     4
 1     Pursuant to 28 U.S.C. § 1447(e), “if after removal
 2 the plaintiff seeks to join additional defendants whose
 3 joinder would destroy subject matter jurisdiction, the
 4 court may deny joinder, or permit joinder and remand
 5 the action to the State court.”   The “decision
 6 regarding joinder of a diversity destroying defendant
 7 is left to the discretion of the district court.”
 8 Newcombe v. Adolf Coors Co., 157 F.3d 686, 691 (9th
 9 Cir. 1998).
10     Under Section 1447(e) courts consider the following
11 factors: “(1) whether the party sought to be joined is
12 needed for just adjudication and would be joined under
13 Federal Rule of Civil Procedure 19(a); (2) whether the
14 statute of limitations would prevent the filing of a
15 new action against the new defendant in state court;
16 (3) whether there has been an unexplained delay in
17 seeking to join the new defendant; (4) whether
18 plaintiff seeks to join the new party solely to defeat
19 federal jurisdiction; (5) whether denial of the joinder
20 would prejudice the plaintiff; and (6) the strength of
21 the claims against the new defendant.   See Boon v.
22 Allstate Ins. Co., 229 F. Supp. 2d 1016, 1020 (C.D.
23 Cal. 2002) (citing Clinco v. Roberts, 41 F. Supp. 2d
24 1080, 1082 (C.D. Cal. 1999)).
25     2.   Remand
26     Civil actions may be removed from state court if a
27 federal court has original jurisdiction.   See Syngenta
28 Crop Prot., Inc. v. Henson, 123 S. Ct. 366, 370 (2002)
                              5
 1 (“Under the plain terms of § 1441(a), in order properly
 2 to remove [an] action pursuant to that
 3 provision, . . . original subject-matter jurisdiction
 4 [must] lie[] in the federal courts.”).     Diversity
 5 jurisdiction exists in all civil actions between
 6 citizens of different states where the amount in
 7 controversy exceeds $75,000, exclusive of interest and
 8 costs.   28 U.S.C. § 1332.    There must be complete
 9 diversity of citizenship, meaning “each of the
10 plaintiffs must be a citizen of a different state than
11 each of the defendants.”     Morris v. Princess Cruises,
12 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
13 Caterpillar Inc. v. Lewis, 117 S. Ct. 467, 472 (1996)).
14 Federal question jurisdiction exists in “all civil
15 actions arising under the Constitution, laws, or
16 treaties of the United States.”     28 U.S.C. § 1331.
17     “The burden of establishing jurisdiction falls on
18 the party invoking the removal statute, which is
19 strictly construed against removal.”    Sullivan v. First
20 Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
21 1987) (internal citations omitted).     Courts resolve all
22 ambiguities “in favor of remand to state court.”
23 Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th
24 Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564,
25 566 (9th Cir. 1992)).   A removed case must be remanded
26 “[i]f at any time before final judgment it appears that
27 the district court lacks subject matter jurisdiction.”
28 28 U.S.C. § 1447©.
                                 6
 1 ///
 2 ///
 3 B.    Discussion
 4       1.   Plaintiff’s Motion for Leave to Amend
 5       Plaintiff seeks leave to amend her Complaint to add
 6 Fong as a defendant in this Action to all of
 7 Plaintiff’s claims under FEHA, Cal. Gov’t Code § 12940
 8 et. seq.    Specifically, Plaintiff seeks amendment to
 9 add the following additional facts regarding Fong:
10       Plaintiff became increasingly stressed at work
         because of Fong’s management.          Plaintiff
11       excelled in her position and was able to handle
         her job duties with little to no supervisor.
12       Despite Plaintiff’s 20 years of experience, Fong
         repeatedly interfered with Plaintiff’s work and
13       customers    and    micromanaged     Plaintiff’s
         assignments, even requiring Plaintiff to report
14       everything she did to Fong.      Plaintiff also
         became increasingly stressed by Fong after Fong
15       repeatedly forced Plaintiff to use a flawed
         underwriting system that created confusion and
16       frustration amongst employees and customers.
17
     FAC ¶ 14, ECF No. 11-2.
18
         On, or around, October 24, 2018, Plaintiff
19       reported to work and provided her doctor’s note
         requesting medical leave to First National and
20       then informed her supervisor, Lan Fong.     Fong
         expressed his dissatisfaction with Plaintiff’s
21       request for medical leave. Fong then demanded
         that Plaintiff give Fong details about her
22       medical condition and grounds for her medical
         leave.    Plaintiff refused to tell Fong her
23       private medical issue. Fong again demanded that
         she know Plaintiff’s medical condition, even
24       threatening to deny Plaintiff’s medical leave if
         Plaintiff did not tell Fong what the medical
25       condition was. Plaintiff repeatedly refused to
         disclose    her   condition.      Fong    became
26       increasingly upset with Plaintiff.          Fong
         eventually demanded that she see Plaintiff’s
27       doctor’s note. Plaintiff complied and provided
         her doctor note to Fong.
28
                                7
 1 FAC ¶ 17.     This Action is before the Court on diversity
 2 jurisdiction, as Plaintiff is a California resident,
 3 Defendant AFNB is a Texas corporation, and Defendants
 4 You and Wu are both residents of Texas.     Notice of
 5 Removal 3:20-4:13, ECF No. 1.     Plaintiff brings this
 6 Motion to Amend to add Fong, a California resident, as
 7 a defendant.     Declaration of Yalda Satar ISO Mot. to
 8 Amend (“Satar Decl.”) ¶ 9(b), ECF No. 11-1.     Because
 9 Plaintiff brings this Motion post-removal to add a
10 defendant that would destroy diversity, the Court
11 addresses the 28 U.S.C. § 1447(e) factors in turn
12 below.
13          a.    Necessary Party
14     Rule 19(a) provides that joinder is required if, in
15 the absence of the person, “the court cannot accord
16 complete relief among the parties” or if that person
17 “claims an interest relating to the subject of the
18 action and is so situated” that proceeding without the
19 person would “impair the person's ability to protect
20 the interest,” thus leaving that party susceptible to
21 multiple, or inconsistent obligations.    While courts
22 consider the standard set forth under Rule 19 in
23 determining whether to permit joinder under section
24 1447(e), “amendment under § 1447(e) is a less
25 restrictive standard than for joinder under [Rule 19].”
26 Mkrtchian v. AT&T Mobility Servs., LLC, No. LACV 16-
27 09102-VAP (AJWx), 2017 WL 2957931, at *2 (C.D. Cal.
28 July 7, 2017) (citing IBC Aviation Services, Inc. v.
                                 8
 1 Compania Mexicana de Aviacion, S.A. de C.V., 125 F.
 2 Supp. 2d 1008, 1011–12 (N.D. Cal. 2000)).      “The
 3 standard is met when failure to join will lead to
 4 separate and redundant actions,” but it is not met when
 5 “defendants are only tangentially related to the cause
 6 of action or would not prevent complete relief.”       Id.
 7 at 1012.
 8     Here, Plaintiff alleges Fong made Plaintiff
 9 “increasingly stressed” at work by, among other things,
10 micromanaging her work and repeatedly demanding details
11 of Plaintiff’s medical conditions to the point where he
12 threatened to deny Plaintiff’s medical leave if she did
13 not tell him.     FAC ¶¶ 14, 17.   This alleged conduct
14 bears more than a tangential relationship to this
15 Action.    Disallowing amendment to add Fong would thus
16 hinder Plaintiff from asserting her rights against
17 employees directly involved in this Action, as it would
18 require “inefficient, duplicative litigation in two
19 separate fora.”     See, Fonseca, 2019 WL 2903960, at *2
20 (citing IBC Aviation, 125 F. Supp. 2d at 1012).       The
21 Court thus finds that this factor favors amendment.
22            b.   Statute of Limitations
23     The next factor is whether the statute of
24 limitations would affect a plaintiff’s ability to bring
25 a separate suit against the new party.      Clinco, 41 F.
26 Supp. 2d at 1083.     Plaintiff has not given any
27 indication that her claims would be barred by a statute
28 of limitations, and as such, this factor weighs against
                                 9
1 amendment.
2 ///
3           c.   Timeliness
4       The Court must also consider whether there was
5 undue delay in adding the non-diverse party.      Clinco,
6 41 F. Supp. 2d at 1083.     Plaintiff filed her Complaint
7 in state court on July 8, 2019.      Defendants removed
8 this Action on July 9, 2019, and Plaintiff filed her
9 Motion to Amend to add Fong as a defendant on July 18,
10 2019, after first seeking, unsuccessfully, Defendants’
11 stipulation to the requested amendment.     This case is
12 thus in its infancy as it was filed about a month ago.
13 Given that the instant Motions are the first to be
14 filed in this case, and that discovery has yet to
15 begin, the Court finds that there was not undue delay
16 following removal.   See Forward-Rossi v. Jaguar Land
17 Rover North America, LLC, No. 2:16-cv-00949-CAS (Ksx),
18 2016 WL 3396925, at *3 (C.D. Cal. June 13, 2016)
19 (holding that delay of four months after action was
20 removed was not unreasonable); see also Yang v.
21 Swissport USA, Inc., No. C 09-03823 SI, 2010 WL
22 2680800, at *4 (N.D. Cal. July 6, 2010) (granting
23 plaintiffs' motion to amend filed nine months after
24 removal where “no dispositive motions have been filed,
25 and the discovery completed thus far [would] be
26 relevant whether the case is litigated in [federal]
27 court or state court”).    As such, this factor weighs in
28 favor of granting leave to amend.
                               10
 1 ///
 2 ///
 3           d.   Motive for Joinder
 4       “[T]he motive of a plaintiff in seeking the joinder
 5 of an additional defendant is relevant to a trial
 6 court's decision to grant the plaintiff leave to amend
 7 his original complaint.”    Clinco, 41 F. Supp. 2d at
 8 1083.   “Motive is particularly important in removal
 9 jurisdiction cases where the consequences of joining a
10 new defendant may defeat the court's jurisdiction.”
11 Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016, 1023
12 (C.D. Cal. 2002).    However, “[s]uspicion of diversity
13 destroying amendments is not as important now that §
14 1447(e) gives courts more flexibility in dealing with
15 the addition of such defendants.”    Mkrtchian, 2017 WL
16 2957931, at *3 (internal citations omitted).
17       Courts consider three factors when analyzing motive
18 within this context: (1) whether the plaintiff was
19 aware of the removal at the time of amendment; (2)
20 whether the plaintiff’s amendment contains only minor
21 changes to the original complaint; and (3) whether the
22 plaintiff has provided an explanation for its delay in
23 asserting claims against the non-diverse defendant.
24 San Jose Neurospine v. Cigna Health & Life Ins. Co.,
25 No. 16-CV-05061-LHK, 2016 WL 7242139, at *10-11 (N.D.
26 Cal. Dec. 15, 2016).
27       Here, Defendants argue that the timing and
28 substance of Plaintiff’s proposed amendments
                                11
 1 demonstrate that her sole motivation is to destroy
 2 diversity jurisdiction.   Indeed, Defendants removed the
 3 Action on July 8, 2019, and within four days, on July
 4 July 18, 2019, Plaintiff filed her Motion to Amend the
 5 Complaint.   Defendants further point out that when
 6 Plaintiff filed her original Complaint, without Fong,
 7 she believed that Wu and You were California residents.
 8 See Compl. ¶¶ 3-4.   Fong was already a part of the
 9 narrative in Plaintiff’s original Complaint, in which
10 Plaintiff identified him as her supervisor and alleged
11 that he “expressed dissatisfaction with Plaintiff’s
12 request for medical leave” and asked to see her
13 doctor’s note.   Compl. ¶¶ 11, 14.    The proposed FAC
14 merely expands upon this allegation in the from of two
15 paragraphs, adding that Plaintiff became “increasingly
16 stressed at work” because of Fong and his management,
17 and also adding that he threatened to deny her medical
18 leave if she did not provide the details of her medical
19 condition.   FAC ¶¶ 14, 17.    In evaluating the
20 differences between the original Complaint and
21 Plaintiff’s proposed FAC, the changes are minor,
22 lending to an inference of improper motive.        San Jose
23 Neurospine, 2016 WL 7242139, at *10 (“[C]ourts have
24 inferred an improper motive where the plaintiff's
25 proposed amended complaint contains only minor or
26 insignificant changes to the original complaint.”)
27 (quoting Forward-Rossi, 2016 WL 3396925, at *4).
28     Plaintiff claims that following Defendants’
                                 12
 1 removal, Plaintiff’s counsel contacted Plaintiff to
 2 confirm Wu and You’s residence and it was only then
 3 that additional information related to Fong and a
 4 hostile work environment was discovered.      However, this
 5 neglects to explain why this information was not
 6 discovered before the original Complaint was filed.
 7 Because Fong was included in the original Complaint,
 8 Plaintiff was at least aware of Fong’s role and
 9 involvement at that time yet did not include him as a
10 defendant.
11     Taken together, these factors suggest an improper
12 motive to destroy diversity.      Accordingly, this weighs
13 against allowing amendment.
14          e.    Prejudice to Plaintiff
15     The next factor considers whether Plaintiff will
16 suffer undue prejudice if joinder is denied.       Boon, 229
17 F. Supp. 2d at 1025.    While AFNB remains as a defendant
18 and potential source of recovery for Plaintiff,
19 “[c]ourts have found significant prejudice where claims
20 against proposed non-diverse defendants are so
21 intimately connected to those against an original
22 defendant that denial of joinder would force a
23 plaintiff to choose whether to pursue redundant
24 litigation in another forum at the risk of inconsistent
25 results, or forego valid claims against the non-diverse
26 defendants.”    Mkrtchian, 2017 WL 2957931 at *4
27 (internal citations omitted); see also Yenokian v. BMW
28 of North America, LLC, No. CV 18-4897 JFW (RAOx), 2018
                                13
 1 WL 6177230, at *4 (C.D. Cal. Oct. 19, 2018) (allowing
 2 amendment in part because “to pursue parallel actions
 3 that involve claims that arise out of the same factual
 4 occurrence would require significant time and expense,
 5 thereby prejudicing Plaintiff”).
 6     As already discussed, the claims against Fong arise
 7 out of the same factual occurrence and it would
 8 prejudice Plaintiff to pursue parallel actions.     This
 9 is particularly so in light of the fact that discovery
10 has not yet begun, and as such, allowing amendment will
11 not prejudice Defendants.     See IBC Aviation, 125 F.
12 Supp. 2d at 1013 (finding denying amendment will
13 require redundant litigation “while allowing amendment
14 will not prejudice [d]efendants as discovery as not yet
15 begun”).    Accordingly, this factor weighs in favor of
16 allowing amendment.
17            f.   Strength of the Claim
18     The existence of a facially valid claim against the
19 non-diverse party weighs in favor of permitting
20 joinder.    Forward-Rossi v. Jaguar LandRover N. Am.,
21 LLC, No. 216-CV-00949-CAS-KSX, 2016 WL 339625, at *4
22 (C.D. Cal. June 13, 2016) (citation omitted).
23 Plaintiff proposes to bring all six FEHA claims from
24 her original Complaint against Fong: (1) disability
25 discrimination; (2) failure to engage in the
26 interactive process; (3) failure to provide reasonable
27 accommodations; (4) harassment; (5) failure to prevent
28 discrimination, harassment, and retaliation; and (6)
                                 14
 1 wrongful termination in violation of public policy.
 2
 3     Defendants argue that Plaintiff cannot present a
 4 viable claim against Fong because, as a supervisor
 5 acting on behalf of his employer, he cannot be held
 6 personally liable for the decision to terminate
 7 Plaintiff as an employee.     However, not all of
 8 Plaintiff’s claims are predicated on her alleged
 9 wrongful termination.     Plaintiff’s fifth cause of
10 action for harassment claims that she suffered
11 “humiliation, embarrassment, mental anguish,
12 nervousness, anxiety, depression, and severe emotional
13 distress” due to her work environment, that Plaintiff
14 now alleges Fong contributed to.     Compl. ¶¶ 75-78.
15     FEHA prohibits harassment of an employee.        Cal.
16 Gov't Code § 12940(j)(1).     “To establish a claim for
17 harassment, a plaintiff must demonstrate that: (1) she
18 is a member of a protected group; (2) she was subjected
19 to harassment because she belonged to this group; and
20 (3) the alleged harassment was so severe that it
21 created a hostile work environment.”     Lawler v.
22 Montblanc North America, LLC, 704 F.3d 1235, 1244; see
23 also Thompson v. City of Monrovia, 186 Cal. App. 4th
24 860, 876 (2010).      The plaintiff must further show a
25 “concerted pattern of harassment of a repeated, routine
26 or a generalized nature.”     Lawler, 704 F.3d at 1235
27 (citation omitted).
28     Here, Plaintiff alleges that beginning in August
                                15
 1 2018, she began suffering from adjustment disorder,
 2 anxiety, and depression.    FAC ¶ 15.   Plaintiff claims
 3 that when she came to work on October 24, 2018 and
 4 informed Fong of her request for medical leave, Fong
 5 demanded details of her condition, and continued to
 6 demand such information after she refused to divulge
 7 the details.   FAC ¶ 17.   Plaintiff further alleges that
 8 Fong threatened to deny Plaintiff medical leave if she
 9 did not tell him the details, and after “repeatedly
10 refus[ing] to disclose her condition,” “Fong became
11 increasingly upset with Plaintiff”.     Id.   Plaintiff
12 also claims that she became “increasingly stressed at
13 work” because of Fong’s management, despite her twenty
14 years of experience and that she “excelled in her
15 position and was able to handle her job duties with
16 little to no supervis[ion]”.     Id. ¶ 14.
17     Plaintiff’s allegations that Fong “repeatedly
18 interfered” with her work, “micromanaged” her
19 assignments, and required her to “report everything she
20 did to Fong” lend towards Fong’s management within the
21 scope of his employment and are generally not
22 considered to be harassing conduct.     Compl. ¶ 14; see
23 Lawler, 704 F.3d at 1244 (explaining that a harassment
24 claim “consists of actions outside the scope of job
25 duties which are not of a type necessary to business
26 and personnel management,” and do not include “actions
27 such as hiring and firing, job or project assignments,
28 . . . promotion or demotion, and performance
                               16
 1 evaluations . . . .”).     However, the allegations that
 2 Fong repeatedly demanded to know the details of
 3 Plaintiff’s medical conditions and threatened her
 4 medical leave as an attempt to force Plaintiff to
 5 divulge such details are outside the scope of job
 6 duties, and Defendant fails to demonstrate that such
 7 facts could not pose a legitimate harassment claim.
 8     Thus, at this stage, the Court cannot say that
 9 Plaintiff has no possible harassment claim against Fong
10 based upon the proposed alleged facts.     See Good v.
11 Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 807
12 (N.D. Cal. 1998) (“[T]he defendant must demonstrate
13 that there is no possibility that the plaintiff will be
14 able to establish a cause of action in [s]tate court
15 against the alleged sham defendant.”).     Defendant fails
16 to demonstrate that Plaintiff does not have a facially
17 legitimate claim against Fong, and “[w]here one of the
18 proposed claims appears to have merit, the Court need
19 not address the others.”     Mkrtchian, 2017 WL 2957931,
20 at *4 (citation omitted).     As such, this factor weighs
21 in favor of allowing amendment.
22     In sum, while the motive for joinder does not weigh
23 in favor of allowing amendment, the Court finds that
24 the majority of factors do favor amendment and exercise
25 discretion under Section 1447(e) to permit Plaintiff to
26 add Fong as a defendant in this Action.     As such, the
27 Court GRANTS Plaintiff’s Motion to Amend.
28     2.   Plaintiff’s Motion to Remand
                                17
 1     This case is before the Court on the basis of
 2 diversity jurisdiction.    As discussed above, the Court
 3 granted Plaintiff’s Motion to Amend her Complaint to
 4 add Fong as a defendant.   Because both Fong and
 5 Plaintiff are California residents, the Court no longer
 6 has complete diversity. Accordingly, the Court lacks
 7 subject matter jurisdiction and GRANTS Plaintiff’s
 8 Motion to Remand. Because the Court finds that it no
 9 longer has subject matter jurisdiction, the Court does
10 not reach the merits of Defendant Wu and You’s Motion
11 to Dismiss. Accordingly, the Court DENIES as MOOT
12 Defendant Wu and You’s Motion to Dismiss.
13                     III. CONCLUSION
14     Based on the foregoing, the Court GRANTS
15 Plaintiff’s Motion to Amend; GRANTS Plaintiff’s Motion
16 to Remand; and DENIES as MOOT Defendant Wu and You’s
17 Motion to Dismiss. This case is remanded to the Los
18 Angeles County Superior Court, Case No. 19STCV19564.
19 The clerk shall close this case.
20
21
22 IT IS SO ORDERED.
23
24 DATED: August 20, 2019        s/ RONALD S.W. LEW
25                                  HONORABLE RONALD S.W. LEW
                                    Senior U.S. District Judge
26
27
28
                               18
